DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: perforated protective device/protection device in claims 1, 5-6, 8, 12-15.
Additionally, “attachment means” in claims 1-4 invokes 112 (f), using the word “means” coupled with functional language “attachment.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14, the recitation “The recitation ““wherein attaching of the perforated protection device includes elastically fitting the plurality of elastic fitting reliefs into the groove 
Claims 1-2, 5-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “ A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  Here, Applicant has amended claim 1, to include the limitations of previous method claim 15, without indicating this method of assembly is a product by process limitation. The recitation “the bearing reliefs being fitted into the groove of one of the first collector plate or the second collector plate, the perforated protective device being subsequently pivoted, and the elastic fitting reliefs being fitted into the groove of the other of the first collector plate or the second collector plate” make it unclear if the recitation is a 
	Regarding claim 14, the recitation “wherein attaching of the perforated protection device includes elastically fitting the plurality of elastic fitting reliefs into the groove of the first collector plate and substantially simultaneously into the groove of the second collector plate” is unclear.  This method of assembly directly contradicts the method of assembly recited in claim 1, from which it depends.  It is thus unclear how a heat exchanger assembled in a different manner can be also assembled by a different method altogether. The indefiniteness of claim 1, as indicated above, presents further confusion to this claim as well. 
	Claim(s) 7, 9-11, 13-14, and 16 depend from the claim(s) above and thus are rejected accordingly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 and 12-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanfranco (US20120222837) in view of Gille (US6533027).
	Regarding claim 1, Lanfranco teaches a heat exchange device for a motor vehicle including: a heat exchanger (Fig. 1) comprising: a first collector plate (plate 3a) and a second collector plate (plate 3b) extending mainly in a longitudinal direction, a first header box (header 7a) attached to the first collector plate and a second header box (header 7b) attached to the second collector plate, and at least one bundle of pipes (tubes 5) extending between the first and second collector plates in a longitudinal direction of the pipes, and a perforated protective device (protection grid 10) for the pipes in the pipe bundle, including attachment means (snap fit portions 14) to the heat exchanger. 
Lanfranco does not teach each of the first and second collector plates forming a groove between the pipes of the pipe bundle and a lateral end of the respective collector plate, said groove extending substantially in the longitudinal direction of the respective collector plate, perpendicular to the longitudinal direction of the pipes, the attachment means bearing against the inside of the grooves formed by the first and second collector plates.
Gille teaches each of the first and second collector plates forming a groove (see annotated Fig. 1 below, hereinafter Fig. A) between the pipes (Fig. A) of the pipe bundle and a lateral end of the respective collector plate, said groove extending substantially in the longitudinal direction of the respective collector plate, perpendicular to the longitudinal direction of the pipes, the attachment means bearing against the inside of the grooves formed by the first and second collector plates (while only one side is shown in Fig. A, it is clear it is applicable to both collector plates, see Col. 2, lines 50-55, Col. 4, lines 20-30), in order to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanfranco to include the groove/attachment means of Gille, in order to provide a simplified means to couple equipment to the front face of a heat exchanger (Col. 1, lines 45-60), or alternatively, as a simple substitution of parts, as it has been held obvious to substitute one known element for another to obtain predictable results (see MPEP 2143).   

    PNG
    media_image1.png
    923
    836
    media_image1.png
    Greyscale

Fig. A - Annotated Fig. 1-2 of Gille
MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the 
Regarding claim 2, Lanfranco teaches the limitations of claim 1, and Gille further teaches   the elastic fitting reliefs (jaws 21; Fig. 1-5) are evenly distributed (see spacing thereof). 
Regarding claim 5, Lanfranco teaches the limitations of claim 1, and Lanfranco further teaches the perforated protective device has openings (see openings in protection grid 10; Fig. 1-6), the openings extending parallel to the pipes (tubes 5) of the pipe bundle, the openings being offset (¶[0030]) in relation to the pipes in a direction parallel to the longitudinal direction of the first and/or second collector plate. 
Regarding claim 6, Lanfranco teaches the limitations of claim 1, and Lanfranco further teaches the perforated protective device includes a grille (see portion of grid including grid elements 11 & edges 13 thereof, which appears consistent with Applicants disclosure, of the protective device comprising a grille), the grille having bars (see elements 11 extending parallel to tubes 5) extending in a direction parallel to the pipes and/or bars (see elements 11 extending perpendicular to tubes 5) extending perpendicular to the direction of the pipes. 
	Regarding claim 7, Lanfranco teaches the limitations of claim 6, and Lanfranco further teaches the grille has as many bars (elements 11 & see also ¶[0030-0031] in which it is disclosed the “bars…having a pitch corresponding to the pitch of the tubes” & “can extend to cover the whole exchanger”) extending parallel to the pipes as there are pipes in the pipe bundle. 
Official Notice that polypropylene is a well-known plastic used in automotive heat exchanger components, for its corrosion resistance and low cost. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanfranco to provide wherein the protection device and/or attached part is made of polypropylene, in order to use a plastic with good corrosion resistance and low cost.  As applicant has not traverse examiner’s assertion of Official Notice, the statement above is taken to be admitted prior art.  
Regarding claim 13, Lanfranco teaches the limitations of claim 4, and Lanfranco as modified (see above) further teaches an assembly method comprising attaching the perforated protective device (of Lanfranco) to the inside of the grooves (as taught by Gille) formed by the first and second collector plates (via the clipping operation – Col. 3, lines 0-10 - Gille). 
	Regarding claims 14 Lanfranco as modified by Gille teaches the limitations of claim 13, and Lanfranco as modified is silent to wherein attaching of the protection device includes elastically fitting the plurality of elastic fitting reliefs into the groove of the first collector plate and substantially simultaneously into the groove of the second collector plate, however, it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143). As Lanfranco as modified teaches all of the structural elements of the claim, including two attachment reliefs, in addition to the method of clipping the attachment reliefs to the respective headers (see above), one .  
Claims 8-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanfranco (US20120222837) in view of Gille (US6533027) and in further view of Hayashi (JP2014173483) and Nakajima (JP2002098113). 
Regarding claims 8—11 and 16, Lanfranco teaches the limitations of claims 1/13, and Lanfranco does not teach an attached part extending at least partially about the perforated protective device, wherein the attached part is an air guide, notably a convergent air guide, wherein the attached part is attached to the first and/or second header box,  wherein the attached part has elastic fitting reliefs on the first and/or second header box, the first and/or second header box having reliefs that match said elastic fitting reliefs/ further comprising attaching an air guide to the header boxes, the air guide being attached at least in part by elastic fitting to one of the header boxes.
Hayashi teaches an attached part (duct mounting surfaces 56; Fig. 4 or 5-6) extending at least partially about the front face of the heat exchanger (11; Fig. 4 or 12; Fig. 5-6), wherein the attached part is an air guide, notably a convergent air guide (see narrowing of surfaces 56), in order to provide a uniform air distribution through the heat exchanger (¶[0038]). 
Nakajima teaches it is known to attach such a duct to a heat exchanger, wherein the attached part (10; Fig. 1) is attached to the first and/or second header box (5 and 2; Fig. 1),  wherein the attached part has elastic fitting reliefs (clips 20) on the first and/or second header 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanfranco to include the attached part of Hayashi attached in the manner taught by Nakajma, in order to provide a uniform air distribution through the heat exchanger (¶[0038]) and in order to provide an attached part which is easily attached and removed (¶[0003]).
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
Applicant argues Lanfranco does not teach inserting bearing reliefs into the groove of collector plates and subsequently fitting elastic fitting reliefs into the groove of the other collector plate.  
First, Examiner notes Lanfranco is not relied upon for this feature, and thus Applicant’s arguments are not relevant to the rejection at issue.  Further, Applicant’s arguments are not commensurate in scope with the claim, as claim 1 is an apparatus claim, and thus the order of attachment is merely a statement of intended use. 
Applicant argues Gille is silent to bearing reliefs being fitted into grooves of one plate and elastic reliefs being fitted into grooves of another plate, and thus Gille does not teach the limitations at issue.
ipsissimis verbis test (see MPEP 2131). 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763